 MISSISSIPPILIME CO.83ployee,s sought by the Petitioner constitute but a segmant ofa broader group of clerical employees with similar skills,duties, working conditions, and interests. These factors togetherwith the fact that the insurance business is closely regulatedby the States and is affected with the public interest in muchthe same manner as are public utilities all militate againstthe appropriateness of the unit claimed by the Petitioner.Upon the entire record we find that the unit requested by thePetitioner is inappropriate for purposes of collective bar-gaining and we shall dismiss the petition.6[The Board dismissed the petition.]Member Beeson took no part in the consideration of theabove Decision and Order.6Crowell Collier Publishing Company, 102 NLRB 1236; Sperry Gyroscope Company,94 NLRB 1725; Boeing Airplane Company, 94 NLRB 344; Consolidated R, Vultee AircraftCorp., 92 NLRB 1290.MISSISSIPPI LIME CO.andINTERNATIONAL HOD CARRIERS,BUILDING AND COMMON LABORERS UNION OF AMERICA,LOCAL 829, A.F.L., Petitioner. Case No. 14-RC-2470. March26, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W.F. Trent,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:The Employer is engaged at Ste. Genevieve, Missouri, inthemanufacture, sale, and distribution of lime and relatedproducts. Its business is divided into 3 divisions, namely,theMississippi division, the Peerless division, and the Ste.Genevieve division, which together employ some 700 employees.The Mississippi division and the Peerless division each has,among other facilities, a lime plant and a chalk plant.[iThese plants are hereinafter referred to as Mississippi Lime and Mississippi Chalkand Peerless Lime and Peerless Chalk, respectively.108 NLRB No. 18. 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDMississippi Lime and Peerless Lime and Chalk have been inoperation since 1947. Mississippi Chalk commenced operationsin December 1953.The Employees of the Peerless and Ste. Genevieve divisions,including those employed at Peerless Chalk, have been repre-sented by the Petitioner and its parentorganizations since1947.2 The latest contract covering those employees wasexecuted on July 23, 1953, and will terminate on June 1, 1954.TheMississippidivisionemployees, including those atMississippiLime, have beenrepresentedby InternationalUnion of Mine, Mill and Smelter Workers, Local 883, theIntervenorherein,and its International since 1947. Thelatest contract covering those employees was executed onJuly31,1953,andwillexpireon June 30, 1954. Thatcontractwasmade expressly applicable to MississippiChalk.The Petitioner seeks a unit. consisting of all the employeesat the Peerless and Mississippi Chalk plants. The Employerand the Intervenor assert that the proposed unit is inappro-priate, contending thatMississippi Chalk is merely an ex-tension of Mississippi Lime's operations, which, as notedabove, is represented by the Intervenor under its July 31,1953, contract with the Employer.MississippiChalkwas constructed for the purpose ofutilizingcertain byproducts of Mississippi Lime in theproduction of chalk. It is adjacent to the Mississippi Limeplant,with which it is physically connected by an overheadpipelineand an iron walkway for employees. MississippiLime provides the CO2gas andsteam which are essentialto the chalk plant's operations. And once Mississippi Chalk'sshakedown operations are completed, Mississippi Lime willalso furnish it with the lime needed for its p r o d u c t i o nprocess.3 Both operationsare underthe same immediatesupervision', and use the same oiler, truckdriver, and elec-trical andmaintenancecrews. All the employees at the 2plants are carried on the same seniority list; and in the bar-gaining contract covering them, the 2 plants are consideredas constituting a single department. At the time of the hearing,therewere 6 "bid-in" employees at work at MississippiChalk. The bids for those jobs were posted first in MississippiLime and later plantwise. It appears that employees for theother 8 to 14 jobs yet to be filled at Mississippi Chalk willbe recruited in a similar fashion. It also appears that from3to 6 Mississippi Lime employees are each dayassignedto work at Mississippi Chalk and that employees from Mis-2 It appears that the Petitioner and its International also acted as the bargaining repre-sentative for those employees from 1937 until the Employer acquired the facilities nowcomprising its Peerless and Ste.Genevieve Divisions.3During experimental operations,Peerless Lime is providing MississippiChalk withits lime requirements. CLINTON FOODS, INC.85sissippiLime will continue to be assigned to the chalkplant,even after it is fully staffed, for the performanceof nonrecurring tasks.Peerless Chalk is located about three-eights of a milefrom Mississippi Chalk. It is adjacent to Peerless Lime, anditsoperations are integrated with those of Peerless Lime invirtually the same way as the operations of Mississippi Chalkare integrated with those of Mississippi Lime. Peerless Limeand Chalk are under different immediate supervision thanMississippi Lime and Chalk. While there is an interchange ofemployees between the Peerless Lime and Chalk plants, thereis none between those plants and Mississippi Lime and Chalk.On the basis of all the foregoing, and the entire record, wefind that Mississippi Chalk is essentially an extension of Mis-sissippiLime's operation and that, therefore, the unit ofMississippi Chalk and Peerless Chalk employees4 proposedby the Petitioner is not appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) oftheAct.5 For that reason, apart from other considerations,we shall dismiss the petition. V[The Board dismissed the petition.]Member Beeson took no part in the consideration of theabove Decision and Order.4It is not contended, nor does the record show, that any of the employees involved arecraftsmen.5 Cf. Birdsboro Armorcast, Inc., 101 NLRB 22.6We therefore deem it unnecessary to pass upon the contract-bar issue raised by theEmployer and the.Intervenor.CLINTON FOODS,INC.andTEAMSTERS, CHAUFFEURS ANDHELPERS LOCAL UNION NO. 79, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL, Petitioner. CaseNo. 10-RC-2622. March 26, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,ahearingwas held before AllenSinsheimer, Jr., hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Boards finds:1.The Employer is engaged in commerce within the meaningof the Act.108 NLRB No. 16.